Case 3:16-cv-04288-JSC Document 103-1 Filed 10/26/18 Page 1 of 2




                 EXHIBIT A
Case Calendar                                                                                                                                                      Page 1 of 1
                                  Case 3:16-cv-04288-JSC Document 103-1 Filed 10/26/18 Page 2 of 2
                                                                                                                                                               Contact Us




     Case Calendar
     Search by Date
     Search by Name
     Search for Criminal Cases by Case Number

     Select the Case Type and enter the Party Name and then click Search.

     Enter the name of the party to search for. To search for an individual by first and last name, enter lastname, firstname.

     Case Type:             Criminal                                                            

     Party Name:            neu, scott

        Search



     Show 10  entries                                                                                                                    Search:

           Case Number                   Case Title                                              Purpose                  Location      Dept        Date           Time


        16004103                       NEU, SCOTT R                                             PRETRIAL                850 BRYANT ST      10   2018-12-14         09:00 AM


     Showing 1 to 1 of 1 entries                                                                                                                    Previous   1      Next

PrevNext
October 2018
Su Mo Tu We Th Fr Sa

30 1       2   3    4   5     6

7   8      9   10   11 12 13

14 15 16 17         18 19 20

21 22 23 24         25 26 27

28 29 30 31         1   2     3




https://webapps.sftc.org/cc/CaseCalendar.dll?=&SessionID=0643FE4AFD782AA3D2C448BFD6FE847... 10/23/2018
